DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  and is in response to communications filed on 2/04/2022 in which claims 1-18 are presented for examination where claims 1-14 have been elected for examination purposes.

Priority
Acknowledgment is made of applicant’s Provisional Applications 62/590,740 and 62/590,748, filed on 11/27/2017.

Drawings
Drawings have been acknowledged and are acceptable for examination purposes.

Specification
Specification has been acknowledged and is acceptable for examination purposes.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.
Claims 10-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claim 10 recites “A computer-readable medium having stored thereon computer executable instructions, that, if executed, cause a computer system to:” with multiple functions that follow, which with the broadest reasonable interpretation can be interpreted as a form of energy or non-transitory.  Page 12 of the specification gives a definition of medium where it states that it “can be any suitable tangible, non-transitory medium… or similar storage mechanism.”  This open-ended definition in the specification makes it unclear what kind of storage mechanism is meant in the claim.  Therefore, when the claims are interpreted broadly as software per se, the claims appear to be non-statutory because they are not tangibly embodied in a manner so as to be executable (See MPEP 2106 I. Non-limiting Example - iv. a computer program per se, Gottschalk v. Benson, 409 U.S. at 72, 175 USPQ at 676-77).  
Applicant could amend the claims by clarifying as such: “non-transitory” as a clarification of “medium”.
Claims 11-14 are also rejected due to their dependency on this claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jockish et al. US 20110010367 A1 (hereinafter referred to as “Jockish”).

As per claim 1, Jockish teaches:
A method for syntactic searching comprising: 
receiving search term from user input (Jockish, [0067] – A system and method are provided whereby a user may submit a query to a search service. A query may be submitted using any type of messaging service which is available to a user and a search system, wherein a query is interpreted as a search term from a user input.  It should be noted that “search term” usually means a single word, but according to the specification, a term is a group of words); 
parsing individual words in the search term using natural language processing (NLP) (Jockish, [0171] and [0171] – NLP.  Paragraph [0438] – A request may be automatically analyzed and/or parsed); 
comparing the parsed individual words with words stored in a NLP database (Jockish, [0171] – NLP.  Paragraph [0173] – If a query processed by NLP is determined to match an existing query, to conform to a standardized query, to include a keyword, etc., it may be determined that a query may be answered automatically, wherein using keywords is interpreted as comparing individual words.  Paragraph [0438] – Compare a request to a database of requests.  Paragraph [0440] – An exact match is interpreted as comparing individual words because each and every word must be taken ; and 
displaying search results based on comparison of words stored in the NLP database (Jockish, [0075] – If a matching request is found, a search result associated with the matching search request may be presented to a user responsive to a search request, wherein presenting to the user is interpreted as displaying the results.  Paragraph [0076] – If multiple search results are associated with a search request, the search results may be ranked to determine an order in which the search results will be presented to a user.  Also paragraph [0441]).

As per claim 2, Jockish teaches:
The method of Claim 1 wherein displaying search results comprises: 
retrieving previously stored search results if parsed individual words are stored in the NLP database (Jockish, [0073] – A query processing interface may provide access to historical information including queries and answers associated with a query.  See also paragraphs [0075], [0077].  Also, paragraph [0080] – Exact match); and 
displaying the previous search results (Jockish, [0073]).

As per claim 3, Jockish teaches:
The method of Claim 1 wherein displaying search results comprises: 
performing a search based on the search term if the parsed individual words are not stored in the NLP database to generate new search results (Jockish, [0080] – If there is not a suitable match to information associated with a query with information in a selection index, and in at least one embodiment universally, a search may be conducted of resources in order to obtain information of a keyword, such as a rating or ranking and/or other information which may be associated with the index); and 
displaying the new search results (Jockish, [0076]).

As per claim 4, Jockish teaches:
The method of Claim 3 further comprising: 
storing the parsed individual words in the NLP database (Jockish, Fig. 38 and [0074] – Storing keywords in the database is interpreted as storing parsed individual words in the NLP database); 
storing the new search results in the NLP database (Jockish, Fig. 40 and [0074] – Result IDs are stored with results in the database); and 
associating the new search results with the parsed individual words (Jockish, [0073] – A query processing interface may provide access to historical information including queries and answers associated with a query).

As per claim 5, Jockish teaches:
The method of Claim 1 further comprising: 
storing the search term in the database (Jockish, [0074]).

As per claim 6, Jockish teaches:
The method of Claim 1 wherein comparing the parsed individual words comprises: 
grouping the parsed individual words (Jockish, [0067] – Categorization is interpreted as grouping words); and 
comparing the group of parsed individual words with the words in the NLP database (Jockish, [0077] – Content and/or resources indicated in a database associated with a category may be compared to keywords and/or other information associated with a request in order to rank a category which may be presented to a user and/or a guide in order to assist in obtaining a search result).

As per claim 7, Jockish teaches:
The method of Claim 6 wherein comparing the group of parsed individual words comprises: 
comparing the parsed individual words with the words in the NLP database (Jockish, [0080]); and 
determining if the words in the NLP database have relationships with other words in the NLP database associated with the group of parsed individual words (Jockish, [0211] – Synonyms may be considered as well as other word relations).

As per claim 8, Jockish teaches:
The method of Claim 7 wherein displaying search results comprises: 
retrieving previously stored search results if the words in the NLP database have identical relationships with other words in the NLP database associated with the group of parsed individual words (Jockish, [0080]); and 
displaying the previous search results (Jockish, [0073]).

As per claim 9, Jockish teaches:
The method of Claim 7 wherein displaying search results comprises: 
performing a new search based on the search term if the words in the NLP database do not have identical relationships with other words in the NLP database associated with the group of parsed individual words to generate new search results (Jockish, [0080] – If there is not a suitable match to information associated with a query with information in a selection index, and in at least one embodiment universally, a search may be conducted of resources in order to obtain information of a keyword, such as a rating or ranking and/or other information which may be associated with the index); and 
displaying the new search results (Jockish, [0076]).

Claims 10-14 are directed to a computer readable medium performing steps recited in claims 1-5 with substantially the same limitations.  Therefore, the rejections made to claims 15 are applied to claims 10-14.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wilson et al. US 10380204 B1 teaches a visual search (title).
White et al. US 20090144262 A1 teaches search query transformation using direct manipulation (title).
Haskell et al. US 20030233251 A1 teaches a dynamic dictionary and term repository system (title).

	
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Ellis whose telephone number is (571)270-3443.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571)270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

February 26, 2022
/MATTHEW J ELLIS/Primary Examiner, Art Unit 2152